

1


Exhibit 10.9


THE CARLYLE GROUP INC.
AMENDED AND RESTATED 2012 EQUITY INCENTIVE PLAN
FORM OF GLOBAL RESTRICTED STOCK UNIT AGREEMENT
FOR OTHER EXECUTIVE OFFICERS
(Performance-Vesting)
Participant:
Date of Grant:
Number of RSUs:
 

1.Grant of RSUs. The Carlyle Group Inc. (the “Company”) hereby grants the number
of restricted stock units (the “RSUs”) listed above to the Participant (the
“Award”), effective as of [______](the “Date of Grant”), on the terms and
conditions hereinafter set forth in this agreement including Appendix A, which
includes any applicable country-specific provisions (together, the “Award
Agreement”). This grant is made pursuant to the terms of The Carlyle Group Inc.
Amended and Restated 2012 Equity Incentive Plan (as amended, modified or
supplemented from time to time, the “Plan”), which is incorporated herein by
reference and made a part of this Award Agreement. Each RSU represents the
unfunded, unsecured right of the Participant to receive a Share on the delivery
date(s) specified in Section 4 hereof.
2.    Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan.
(a)    “Cause” shall mean the determination by the Administrator that the
Participant has (i) engaged in gross negligence or willful misconduct in the
performance of the Participant’s duties, (ii) willfully engaged in conduct that
the Participant knows or, based on facts known to the Participant, should know
is materially injurious to the Company or any of its Affiliates, (iii)
materially breached any material provision of the Participant’s employment
agreement or other Restrictive Covenant Agreement with the Company or its
Affiliates, (iv) been convicted of, or entered a plea bargain or settlement
admitting guilt for, fraud, embezzlement, or any other felony under the laws of
the United States or of any state or the District of Columbia or any other
country or any jurisdiction of any other country (but specifically excluding
felonies involving a traffic violation), (v) been the subject of any order,
judicial or administrative, obtained or issued by the U.S. Securities and
Exchange Commission (“SEC”) or similar agency or tribunal of any country, for
any securities violation involving insider trading, fraud, misappropriation,
dishonesty or willful misconduct (including, for example, any such order
consented to by the Participant in which findings of facts or any legal
conclusions establishing liability are neither admitted nor denied), or (vi)
discussed the Company’s (or its Affiliates’) fundraising efforts, or the name of
any fund vehicle that has not had a final closing of commitments, to any
reporter or representative of any press or other public media.




--------------------------------------------------------------------------------



2


(b)     “Performance Multiplier” shall mean the multiplier, between 0% and
[__]%, applied to the Target RSU Award based on actual performance of the
relevant performance metrics applicable to the Performance Period, as set forth
on Exhibit A.
(c)    “Performance Period” shall mean [_____] through [_____].
(d) “Qualifying Event” shall mean, during the Participant’s Services with the
Company and its Affiliates, the Participant’s death or Disability.
(e) “Restrictive Covenant Agreement” shall mean any agreement (including,
without limitation, this Award Agreement), and any attachments or schedules
thereto, entered into by and between the Participant and the Company or its
Affiliates, pursuant to which the Participant has agreed, among other things, to
certain restrictions relating to non-competition (if applicable),
non-solicitation and/or confidentiality, in order to protect the business of the
Company and its Affiliates.
(f) “Target RSU Award” shall mean the number of RSUs that are eligible to vest
on the Vesting Date pursuant to Exhibit A.
(g) “Vested RSUs” shall mean those RSUs which have become vested (x) determined
by multiplying the Target RSU Award by the Performance Multiplier for the
Performance Period pursuant to Exhibit A or (y) otherwise pursuant to the Plan.
For the avoidance of doubt, the Vested RSUs may be a number lesser than or
greater than the Target RSU Award.
(h) “Vesting Date” shall mean the date on which the Board of Directors or its
designee certifies the attainment of the established performance metrics set
forth on Exhibit A, which shall occur promptly (but no more than eight (8)
business days) following certification of the Company’s fourth quarter results
for the Performance Period.
3.    Vesting.
(a)    Vesting – General. Subject to the Participant’s continued Services with
the Company and its Affiliates through the Vesting Date, a number of RSUs
subject to the Target RSU Award (which number may be lesser than or greater than
the Target RSU Award) shall vest and become Vested RSUs based on the attainment
of the performance measures and the Performance Multiplier:
(b)     Vesting – Qualifying Event. Upon the occurrence of a Qualifying Event
prior to the completion of the Performance Period, the Target RSU Award granted
hereunder shall vest (to the extent not previously vested) in an amount equal to
the product of (x) the Target RSU Award multiplied by (y) a Performance
Multiplier equal to 100% upon the date of such Qualifying Event. Upon the
occurrence of a Qualifying Event following the completion of the Performance
Period, the Participant shall be entitled to receive the




--------------------------------------------------------------------------------



3


number of Vested RSUs, if any, determined based on the actual Performance
Multiplier for the Performance Period, in accordance with Section 3(a) hereof.
(c)    Vesting – Terminations. Except as otherwise set forth in Section 3(b), in
the event the Participant’s Services with the Company and its Affiliates are
terminated for any reason, if the Award has not yet vested pursuant to Section
3(a) or 3(b) hereof (or otherwise pursuant to the Plan) it shall be canceled
immediately and the Participant shall automatically forfeit all rights with
respect to the Award as of the date of such termination. For purposes of this
provision, the effective date of termination of the Participant’s Services will
be determined in accordance with Section 8(k) hereof.
4.    Vesting and Delivery Dates.
(a)    Delivery – General. The Company shall, on or within 30 days following the
Vesting Date, deliver (or cause delivery to be made) to the Participant the
Shares underlying the RSUs that vest and become Vested RSUs on the Vesting Date.
(b)    Delivery – Qualifying Event. Upon the occurrence of a Qualifying Event,
the Company shall, within 30 days following the date of such event, deliver (or
cause delivery of) Shares to the Participant in respect of 100% of the RSUs
which vest and become Vested RSUs on such date.
(c)    Delivery – Terminations. Except as otherwise set forth in Section 4(b) or
4(d), in the event the Participant’s Services with the Company and its
Affiliates are terminated for any reason, the Company shall within 30 days
following the date of such termination, deliver (or cause delivery of) Shares to
the Participant in respect of any then outstanding Vested RSUs.
(d)    Forfeiture – Cause Termination or Breach of Restrictive Covenants.
Notwithstanding anything to the contrary herein, upon the termination of the
Participant’s Services by the Company or any of its Affiliates for Cause or upon
the Participant’s breach of any of the restrictive covenants contained within an
applicable Restrictive Covenant Agreement, all outstanding RSUs (whether or not
vested) shall immediately terminate and be forfeited without consideration and
no further Shares with respect of the Award shall be delivered to the
Participant or to the Participant’s legal representative, beneficiaries or
heirs. Without limiting the foregoing, to the extent permitted under applicable
law, any Shares that have previously been delivered to the Participant or the
Participant’s legal representative, beneficiaries or heirs pursuant to the Award
and which are still held by the Participant or the Participant’s legal
representative, or beneficiaries or heirs as of the date of such termination for
Cause or such breach, shall also immediately terminate and be forfeited without
consideration.
5.    Change in Control. Notwithstanding anything to the contrary herein, in the
event of a Change in Control prior to the completion of the Performance Period,
(i) the Target RSU Award granted hereunder shall vest (to the extent not
previously vested) in an amount equal to the product of (x) the Target RSU Award
multiplied by (y) a Performance Multiplier equal to




--------------------------------------------------------------------------------



4


100% upon the date of such Change in Control, and (ii) the Company shall deliver
(or cause delivery of) Shares to the Participant in respect of 100% of the
Vested RSUs on or within 10 days following such Change in Control. In the event
that a Change in Control occurs after the completion of the Performance Period
but prior to the Vesting Date, the Vesting Date shall be deemed to have occurred
upon the date of such Change in Control and the Participant shall be entitled to
receive the number of Vested RSUs, if any, determined based on the actual
Performance Multiplier for the Performance Period, in accordance with Section
3(a) hereof.
6.    No Dividends or Distributions on RSUs. No dividends or other distributions
shall accrue or become payable with respect to any RSUs prior to the date upon
which the Shares underlying the RSUs are issued or transferred to the
Participant.
7.    Adjustments Upon Certain Events. The Administrator shall make certain
substitutions or adjustments to any RSUs subject to this Award Agreement
pursuant to Section 9 of the Plan.
8.    Nature of Grant. In accepting the grant, the Participant acknowledges,
understands, and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company, at any time, to the extent permitted by the Plan;
(b)    the grant of the RSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future RSUs or other grants, if any, will
be at the sole discretion of the Company;
(d)     the granting of the RSUs evidenced by this Award Agreement shall impose
no obligation on the Company or any Affiliate to continue the Services of the
Participant and shall not lessen or affect the Company’s or its Affiliate’s
right to terminate the Services of such Participant;
(e)     the Participant is voluntarily participating in the Plan;
(f)     the RSUs and the Shares subject to the RSUs, and the income from and
value of same, are not intended to replace any pension rights or compensation;
(g)    the RSUs and the Shares subject to the RSUs, and the income from and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;




--------------------------------------------------------------------------------



5


(h)    the RSUs should in no event be considered as compensation for, or
relating in any way to, past services for the Company, the Employer (as defined
in Section 15 of this Award Agreement) or any Affiliate or predecessor;
(i)    unless otherwise agreed with the Company, the RSUs and the Shares subject
to the RSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, the Services Participant may provide
as a director of an Affiliate;
(j)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(k)    in the event of termination of the Participant’s Services for any reason,
except as set forth in Sections 3(b) and 4(b) (whether or not later to be found
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any), unless otherwise determined by the Company, the Participant’s right to
vest in the RSUs under the Plan, if any, will terminate effective as of the date
that the Participant is no longer actively providing Services and will not be
extended by any notice period (e.g., active Services would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed, or the terms of the Participant’s employment agreement, if any); the
Administrator shall have the exclusive discretion to determine when the
Participant is no longer actively providing Services for purposes of the RSUs
grant (including whether the Participant may still be considered to be providing
Services while on an approved leave of absence); and
(l)     in addition to the provisions above in this Section 8, the following
provisions apply if the Participant is providing Services outside the United
States:
(i)     no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Participant’s Services
as set forth in Section 3(c), 4(c) or 4(d) above for any reason (whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), and in consideration of the grant of the RSUs, the
Participant agrees not to institute any claim against the Company or any
Affiliate;
(ii)     the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose; and
(iii)     neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the RSUs or of any amounts due
to the Participant pursuant to the settlement of the RSUs or the subsequent sale
of any Shares acquired upon settlement.




--------------------------------------------------------------------------------



6


9.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant should consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
10.    Data Privacy Information and Consent. The Company is located at 1001
Pennsylvania Avenue, NW, Washington, DC 20004 U.S.A. and grants employees of the
Company and its Affiliates RSUs, at the Company’s sole discretion. If the
Participant would like to participate in the Plan, please review the following
information about the Company’s data processing practices and declare the
Participant’s consent.
(a)    Data Collection and Usage: The Company collects, processes and uses
personal data of Participants, including name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, citizenship, job title, any Shares or directorships held in the Company,
and details of all RSUs, canceled, vested, or outstanding in the Participant’s
favor, which the Company receives from the Participant or the Employer. If the
Company offers the Participant a grant of RSUs under the Plan, then the Company
will collect the Participant’s personal data for purposes of allocating Shares
and implementing, administering and managing the Plan. The Company’s legal basis
for the processing of the Participant’s personal data would be his or her
consent.
(b)    Stock Plan Administration Service Providers: The Company transfers
participant data to Morgan Stanley, an independent service provider based in the
United States, which assists the Company with the implementation, administration
and management of the Plan. In the future, the Company may select a different
service provider and share the Participant’s data with another company that
serves in a similar manner. The Company’s service provider will open an account
for the Participant to receive and trade Shares. The Participant will be asked
to agree on separate terms and data processing practices with the service
provider, which is a condition to the Participant’s ability to participate in
the Plan.
(c)     International Data Transfers: The Company and its service providers are
based in the United States. If the Participant is outside the United States, the
Participant should note that his or her country has enacted data privacy laws
that are different from the United States. For example, the European Commission
has issued a limited adequacy finding with respect to the United States that
applies only to the extent companies register for the EU-U.S. Privacy Shield
program, which is open to companies subject to Federal Trade Commission
jurisdiction and which the Company does not participate in. The Company’s legal
basis for the transfer of the Participant’s personal data is his or her consent.
(d)     Data Retention: The Company will use the Participant’s personal data
only as long as is necessary to implement, administer and manage the
Participant’s




--------------------------------------------------------------------------------



7


participation in the Plan or as required to comply with legal or regulatory
obligations, including under tax and security laws.
(e)    Voluntariness and Consequences of Consent Denial or Withdrawal: The
Participant’s participation in the Plan and the Participant’s grant of consent
is purely voluntary. The Participant may deny or withdraw his or her consent at
any time. If the Participant does not consent, or if the Participant withdraws
his or her consent, the Participant cannot participate in the Plan. This would
not affect the Participant’s salary as an employee or his or her career; the
Participant would merely forfeit the opportunities associated with the Plan.
(f)    Data Subject Rights: The Participant has a number of rights under data
privacy laws in his or her country. Depending on where the Participant is based,
the Participant’s rights may include the right to (i) request access or copies
of personal data of the Company processes, (ii) rectification of incorrect data,
(iii) deletion of data, (iv) restrictions on processing, (v) portability of
data, (vi) lodge complaints with competent authorities in the Participant’s
country, and/or (vii) a list with the names and address of any potential
recipients of the Participant’s data. To receive clarification regarding the
Participant’s rights or to exercise the Participant’s rights please contact the
Company at The Carlyle Group Inc., 1001 Pennsylvania Avenue, NW, Washington, DC
20004 U.S.A., Attention: Equity Management.
If the Participant agrees with the data processing practices as described in
this notice, please declare the Participant’s consent by clicking the “Accept
Award” button on the Morgan Stanley award acceptance page or signing below.
11.    No Rights of a Holder of Shares. Except as otherwise provided herein, the
Participant shall not have any rights as a holder of Shares until such Shares
have been issued or transferred to the Participant.
12.    Restrictions. Any Shares issued or transferred to the Participant or to
the Participant’s beneficiary pursuant to Section 4 of this Award Agreement
(including, without limitation, following the Participant’s death or Disability)
shall be subject to such stop transfer orders and other restrictions as the
Administrator may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Shares are
listed and any applicable U.S. or non-U.S. federal, state or local laws, and the
Administrator may cause a notation or notations to be put entered into the books
and records of the Company to make appropriate reference to such restrictions.
Without limiting the generality of the forgoing, a Participant’s ability to sell
or transfer the Shares shall be subject to such trading policies or limitations
as the Administrator may, in its sole discretion, impose from time to time on
current or former senior professionals, employees, consultants, directors,
members, partners or other service providers of the Company or of any of its
Affiliates.
13.    Transferability. Unless otherwise determined or approved by the
Administrator, no RSUs may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and




--------------------------------------------------------------------------------



8


any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 13 shall be void and unenforceable
against the Company or any Affiliate.
14.    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 14):
(a) If to the Company, to:
The Carlyle Group Inc.
1001 Pennsylvania Avenue, NW
Washington, DC 20004
Attention: General Counsel
Fax: (202) 315-3678
(b) If to the Participant, to the address appearing in the personnel records of
the Company or any Affiliate.
15.    Withholding. The Participant acknowledges that he or she may be required
to pay to the Company or, if different, an Affiliate that employs the
Participant (the “Employer”), and that the Company, the Employer, or any
Affiliate shall have the right and are hereby authorized to withhold from any
compensation or other amount owing to the Participant, applicable income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items (including taxes that are imposed on the Company or the
Employer as a result of the Participant’s participation in the Plan but are
deemed by the Company or the Employer to be an appropriate charge to the
Participant) (collectively, “Tax-Related Items”), with respect to any issuance,
transfer, or other taxable event under this Award Agreement or under the Plan
and to take such action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such Tax-Related Items. The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the RSUs, including, but not limited to
the grant or vesting of the RSUs and the subsequent sale of Shares acquired upon
settlement of the Vested RSUs; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
a particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Without limiting the foregoing, the Administrator may, from time to time, permit
the Participant to make arrangements prior to the Vesting Date described herein
to pay the applicable Tax-Related Items in a manner prescribed by the
Administrator prior to the Vesting Date; provided that, unless otherwise
determined by the Administrator, any such payment or estimate must be received
by the Company prior to the




--------------------------------------------------------------------------------



9


Vesting Date. Additionally, the Participant authorizes the Company and/or the
Employer to satisfy the obligations with regard to all Tax-Related Items by
withholding from proceeds of the sale of Shares acquired upon settlement of the
Vested RSUs either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Participant’s behalf pursuant to this authorization).
Depending on the withholding method, the Company and/or the Employer may
withhold or account for the Tax-Related Items by considering minimum statutory
withholding amounts or other applicable withholding rates in the Participant’s
jurisdiction(s), including maximum applicable rates, in which case the
Participant may receive a refund of any over-withheld amount in cash through the
Employer’s normal payroll process and will have no entitlement to the Share
equivalent. The Participant acknowledges that, regardless of any action taken by
the Company, the Employer, or any Affiliate the ultimate liability for all
Tax-Related Items, is and remains the Participant’s responsibility and may
exceed the amount, if any, actually withheld by the Company or the Employer. The
Company may refuse to issue or deliver the Shares or the proceeds from the sale
of Shares, if the Participant fails to comply with his or her obligations in
connection with the Tax-Related Items.
16.    Choice of Law; Venue. The interpretation, performance and enforcement of
this Award Agreement shall be governed by the law of the State of New York
without regard to its conflict of law provisions. Any and all disputes,
controversies or issues arising out of, concerning or relating to this Award,
this Award Agreement or the relationship between the parties evidenced by the
Award Agreement, including, without limitation, disputes, controversies or
issues arising out of, concerning or relating to the construction,
interpretation, breach or enforcement of this Award Agreement, shall be brought
exclusively in the courts in the State of New York, City and County of New York,
including the Federal Courts located therein (should Federal jurisdiction
exist). Each of the parties hereby expressly represents and agrees that
it/he/she is subject to the personal jurisdiction of said courts, irrevocably
consents to the personal jurisdiction of such courts; and waives to the fullest
extent permitted by law any objection which it/he/she may now or hereafter have
that the laying of the venue of any legal lawsuit or proceeding related to such
dispute, controversy or issue that is brought in any such court is improper or
that such lawsuit or proceeding has been brought in an inconvenient forum.
17.    WAIVER OF RIGHT TO JURY TRIAL. AS SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AWARD AGREEMENT (AFTER HAVING
THE OPPORTUNITY TO CONSULT WITH COUNSEL OF ITS/HIS/HER CHOICE), EACH PARTY
EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING ARISING
OUT OF, CONCERNING OR RELATING TO THIS AWARD, THIS AWARD AGREEMENT, THE
RELATIONSHIP BETWEEN THE PARTIES EVIDENCED BY THIS AWARD AGREEMENT AND/OR THE
MATTERS CONTEMPLATED THEREBY.
18.    Subject to Plan. By entering into this Award Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs and Shares issued or transferred with respect thereof are subject
to the Plan. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.




--------------------------------------------------------------------------------



10


19.    Entire Agreement. This Award Agreement contains the entire understanding
between the parties with respect to the RSUs granted hereunder (including,
without limitation, the vesting and delivery schedules described herein and in
Appendix A), and hereby replaces and supersedes any prior communication and
arrangements between the Participant and the Company or any of its Affiliates
with respect to the matters set forth herein and any other pre-existing economic
or other arrangements between the Participant and the Company or any of its
Affiliates, unless otherwise explicitly provided for in any other agreement that
the Participant has entered into with the Company or any of its Affiliates and
that is set forth on Schedule A hereto. Unless set forth on Schedule A hereto,
no such other agreement entered into prior to the Date of Grant shall have any
effect on the terms of this Award Agreement.
20.    Modifications. Notwithstanding any provision of this Award Agreement to
the contrary, the Company reserves the right to modify the terms and conditions
of this Award Agreement, including, without limitation, the timing or
circumstances of the issuance or transfer of Shares to the Participant
hereunder, to the extent such modification is determined by the Company to be
necessary to comply with applicable law or preserve the intended deferral of
income recognition with respect to the RSUs until the issuance or transfer of
Shares hereunder.
21.    Signature in Counterparts; Electronic Acceptance. This Award Agreement
may be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Alternatively, this Award Agreement may be granted to and accepted by the
Participant electronically.
22.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
23.    Compliance with Law. Notwithstanding any other provision of this Award
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon settlement of the RSUs
prior to the completion of any registration or qualification of the Shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the SEC or of any other governmental regulatory body,
or prior to obtaining any approval or other clearance from any local, state,
federal or foreign governmental agency, which registration, qualification or
approval the Company shall, in its absolute discretion, deem necessary or
advisable. The Participant understands that the Company is under no obligation
to register or qualify the Shares with the SEC or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Further, the Participant
agrees that the Company shall have unilateral authority to amend the Plan and
the Award Agreement without the Participant’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.




--------------------------------------------------------------------------------



11


24.    Language. The Participant acknowledges that he or she is sufficiently
proficient in English, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow the Participant to understand the terms
and conditions of this Award Agreement. Furthermore, if the Participant has
received this Award Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
25.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
26.    Appendix. Notwithstanding any provisions in this Award Agreement, the
RSUs grant shall be subject to any special terms and conditions set forth in
Appendix A to this Award Agreement for the Participant’s country. Moreover, if
the Participant relocates to another country, any special terms and conditions
for such country will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. Appendix A constitutes part of
this Award Agreement.
27.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
28.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach by the Participant or any other participant.
29.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country of residence, or broker’s
country of residence, or where the Shares are listed, Participant may be subject
to insider trading restrictions and/or market abuse laws, which may affect the
Participant’s ability to directly or indirectly, accept, acquire, sell, or
attempt to sell or otherwise dispose of Shares or rights to Shares (e.g., RSUs)
under the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
applicable jurisdictions or Participant’s country).  Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders placed by
the Participant before possessing inside information. Furthermore, the
Participant understands that he or she may be prohibited from (i) disclosing the
inside information to any third party, including fellow employees (other than on
a “need to know” basis) and (ii) “tipping” third parties or causing them to
otherwise buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  The Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Participant should speak to his or her personal advisor on
this matter.




--------------------------------------------------------------------------------



12


30.    Foreign Asset/Account Reporting. The Participant’s country of residence
may have certain foreign asset and/or account reporting requirements which may
affect his or her ability to acquire or hold RSUs under the Plan or cash
received from participating in the Plan (including sales proceeds arising from
the sale of Shares) in a brokerage or bank account outside the Participant’s
country. The Participant may be required to report such amounts, assets or
transactions to the tax or other authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of participation in the Plan to the Participant’s country
through a designated broker or bank within a certain time after receipt. The
Participant is responsible for ensuring compliance with such regulations and
should speak with his or her personal legal advisor regarding this matter.






--------------------------------------------------------------------------------



13


IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement1 
THE CARLYLE GROUP INC.




By: ____________________________________
Name:
Title:




























































(1) If this Award Agreement is delivered to the Participant electronically, the
Participant’s electronic acceptance of the Award Agreement (pursuant to
instructions separately communicated to the Participant) shall constitute
acceptance of the Award Agreement and shall be binding on the Participant and
the Company in lieu of any required signatures to this Award Agreement.






--------------------------------------------------------------------------------



14


EXHIBIT A
VESTING TERMS
The Target RSU Award granted pursuant to this Agreement shall be eligible to
vest pursuant to the terms described in this Exhibit A, based on the Company’s
[Performance Metrics] for the Performance Period, as set forth below, in each
case, subject to adjustment to exclude the effects of extraordinary, unusual or
infrequently occurring events.
I.
Definitions. Capitalized terms not otherwise defined in the Plan or the
Agreement have the following meanings:

a.
[Performance Metrics]

b.
“Performance Period” means [___] through [___].

c.
“Weighting Multiplier” means the relative performance weighting associated with
each performance metric listed below, as a percentage of the total Target RSU
Award.

II.
Vesting. Subject to the Participant’s continued Services with the Company and
its Affiliates through the Vesting Date (other than as may be set forth in the
Agreement), on the Vesting Date, a number of RSUs shall vest in an amount equal
to the product of (1) the Target RSU Award, (2) the applicable Performance
Multiplier and (3) the applicable Weighting Multiplier, each as determined below
(with such amount calculated separately for each of the three performance
metrics listed below and the resulting sum of such amounts constituting the
total Vested RSUs). Any RSUs that do not become vested in accordance with this
Exhibit A shall, effective as of the Vesting Date, be forfeited by the
Participant without consideration.

[Performance Metric]
Performance Level
[Performance Metric]
Performance Multiplier
Weighting Multiplier
Below Threshold Level Performance
 
0%
N/A
Threshold Level Performance
 
50%
 
Target Level Performance
 
100%
 
Maximum Level Performance
 
200%
 





--------------------------------------------------------------------------------



15


[Performance Metric]
Performance Level
[Performance Metric]
Performance Multiplier
Weighting Multiplier
Below Threshold Level Performance
 
0%
N/A
Threshold Level Performance
 
50%
 
Target Level Performance
 
100%
 
Maximum Level Performance
 
200%
 

[Performance Metric]
Performance Level
[Performance Metric]
Performance Multiplier
Weighting Multiplier
Below Threshold Level Performance
 
0%
N/A
Threshold Level Performance
 
50%
 
Target Level Performance
 
100%
 
Maximum Level Performance
 
200%
 

Performance Multipliers shall be determined by linear interpolation for
achievement falling between the above percentages; provided, that there shall be
no interpolation for achievement that is less than Threshold Level Performance
(and zero RSUs in respect of such performance metric will vest in such case) and
the maximum number of RSUs that may vest in respect of any performance metric is
the Target RSU Award multiplied by 200%, multiplied by the applicable Weighting
Multiplier for such performance metric.
[Notwithstanding the foregoing, in the event that the volume weighted average
price of the Shares over the [___] consecutive trading-day period ending [___],
as reflected on the NASDAQ Stock Market (the “[__] RSU VWAP”), is less than or
equal to $[____], the total number of RSUs that vest shall not exceed 150% of
the Target RSU Award (the “VWAP Cap”). In the event that the [___] RSU VWAP is
greater than $[___], then the VWAP Cap shall not apply and the foregoing
sentence shall have no effect.]






--------------------------------------------------------------------------------



16


APPENDIX A
TO
THE CARLYLE GROUP INC.
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
Terms and Conditions
This Appendix A includes additional terms and conditions that govern the Award
of restricted stock units (“RSUs”) granted to the Participant under The Carlyle
Group Inc. Amended and Restated 2012 Equity Incentive Plan (the “Plan”) if the
Participant works and resides in one of the countries listed below. Capitalized
terms used but not defined in this Appendix A are defined in the Plan and/or
Award Agreement and have the meanings set forth therein.
Notifications
This Appendix A also includes information regarding securities laws, exchange
controls and certain other issues of which the Participant should be aware with
respect to the Participant’s participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of January 2020. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information noted in this Appendix A as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date by the time the Participant vests in
the RSUs or sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.
Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which the Participant is currently working,
transfers employment after the Date of Grant, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply to the
Participant.
UNITED STATES
Non-Solicitation Covenant. This provision supplements Section 4(d) “Forfeiture –
Cause Termination or Breach of Restrictive Covenants” of the Award Agreement:
Notwithstanding the Participant’s termination of Services and any other
provision of this Award Agreement, for a period of twelve (12) months after the
date of the Participant’s termination of Services, the Participant will not,
directly or indirectly, without the prior written consent of the Company: (i)
participate in any capacity, including as an investor or an advisor, in any
transaction that the Company or any of its Affiliates was actively considering
investing in or offering to invest in prior to the Participant’s date of
termination of Services; (ii) solicit, contact




--------------------------------------------------------------------------------



17


or identify investors in any investment company, fund or managed account
controlled or advised by the Company or its Affiliates (to the extent the
Participant knows that such person or entity is an investor, directly or
indirectly, in such Company, fund or managed account) on behalf of any person or
entity; or (iii) recruit, solicit, induce or seek to induce any current employee
of the Company or its Affiliates to become employed by the Participant or any
other person or entity. The Participant agrees that this non-solicitation
covenant may limit the Participant’s ability to earn a livelihood in a business
similar to the business conducted by the Company, but the Participant
nevertheless hereby agrees and hereby acknowledges that the consideration
provided to the Participant in this Award Agreement is adequate to support the
restrictions contained herein. The Participant further agrees that the
restrictions set forth in this non-solicitation covenant are reasonable and
necessary to protect the Company’s trade secrets and other legitimate business
needs. In the event that any court or tribunal of competent jurisdiction shall
determine this non-solicitation covenant to be unenforceable or invalid for any
reason, the Participant and the Company agree that this non-solicitation
covenant shall be interpreted to extend only over the maximum period of time for
which it may be enforceable, and/or the maximum geographical area as to which it
may be enforceable, and/or to the maximum extent in any and all respects as to
which it may be enforceable, all as determined by such court or tribunal. The
Participant agrees and acknowledges that the foregoing non-solicitation covenant
is a material inducement to the Company to enter into this Award Agreement and,
as such, it is agreed by the parties that any violation of this non-solicitation
covenant by the Participant will constitute a material breach of this Award
Agreement and, in addition to any other remedies the Company may have, will
result in the consequences set forth below in this Appendix A under “Breach of
Non-Solicitation Covenant.” The Participant further agrees that the remedy at
law for any breach of this non-solicitation covenant may be inadequate, and that
the Company shall, in addition to whatever other remedies it may have at law or
in equity, be entitled (without posting bond or other security) to injunctive or
other equitable relief, as deemed appropriate by any court or tribunal of
competent jurisdiction, to prevent a breach of the Participant’s obligations as
set forth in this non-solicitation covenant. Notwithstanding the foregoing,
clauses (i) and (ii) shall not apply if the Participant’s principal place of
Services is in California. Additionally, if the Participant’s principal place of
Services is in any other jurisdiction where any provisions contained under
clauses (i) or (ii) of this non-solicitation covenant are prohibited by
applicable law, then such provisions shall not apply to the Participant to the
extent prohibited by applicable law. Nothing in this Appendix A is intended to
limit or supersede any other Restrictive Covenant Agreement to which the
Participant is subject.
Breach of Non-Solicitation Covenant. If, following his or her termination of
Services, the Participant breaches this non-solicitation covenant or other
applicable provisions of the Award Agreement or the Plan:
(a)
all outstanding RSUs (whether or not vested, as allowable under applicable law)
shall immediately terminate and be forfeited without consideration and no
further Shares with respect of the Award shall be delivered to the Participant
or to the Participant’s legal representative, beneficiaries or heirs; and





--------------------------------------------------------------------------------



18


(b)
any Shares that have previously been delivered to the Participant or the
Participant’s legal representative, beneficiaries or heirs pursuant to the
Award, which are still held by the Participant or the Participant’s legal
representative, or beneficiaries or heirs as of the date of such breach, shall
also immediately terminate and be forfeited without consideration.



